Citation Nr: 1723443	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for multiple myeloma.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for ischemic heart disease (IHD).

3.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for diabetic nephropathy (claimed as kidney failure and renal disease, respectively).

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for low back disability (claimed as back injury).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2012 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In February 2012, the RO denied entitlement to service connection, in pertinent part, for diabetes mellitus, IHD, diabetic nephropathy, multiple myeloma, bilateral hearing loss, tinnitus, and low back disability.  In April 2012, the Veteran filed a notice of disagreement (NOD); however, he limited to the issues of bilateral hearing loss, tinnitus, and low back disability only.  In August 2013, the Veteran filed a claim to reopen, in pertinent part, the previously denied entitlement to service connection for diabetes mellitus, IHD, diabetic nephropathy, multiple myeloma.

In March 2017, the Veteran appeared with his representative for a videoconference hearing before the undersigned. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2012 rating decision denied, in pertinent part, the claims of service connection for diabetes mellitus, IHD, diabetic nephropathy, and multiple myeloma; the Veteran did not perfect an appeal with respect to these issues.  

2.  The evidence received since the February 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for diabetes mellitus.

3.  The evidence received since the February 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for IHD.

4.  The evidence received since the February 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for diabetic nephropathy.

5.  The evidence received since the February 2012 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the underlying claim of entitlement to service connection for multiple myeloma.

6.  The Veteran does not have a bilateral hearing loss disability.

7.  Resolving reasonable doubt in the Veteran's favor, the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1.  The February 2012 rating decision denying, in pertinent part, service connection for diabetes mellitus, IHD, diabetic nephropathy, and multiple myeloma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the claim of service connection for diabetes mellitus has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence sufficient to reopen the claim of service connection for IHD has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence sufficient to reopen the claim of service connection for diabetic nephropathy has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  New and material evidence sufficient to reopen the claim of service connection for multiple myeloma has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

6.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

7.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in August 2011 and November 2013.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With respect to claims to reopen, VA is further required to provide notice of the definition of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014; see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs) as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran and his representative.  The September 2011 VA examination reports reflect that the examiner reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examination is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.

II. New and Material Evidence

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

VA must reopen a previously and finally disallowed claim when "new and material evidence" is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  In order to satisfy these requirements, the evidence "must be both new and material."  Smith v. West, 12 Vet. App. 312, 314 (1999).  "New and material evidence" is defined as follows:

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.

Diabetes Mellitus

Here, the relevant evidence of record at the time of the February 2012 rating decision consisted of the Veteran's STRs, a VA examination conducted in September 2011, private treatment records, as well as lay statements regarding symptomatology from the Veteran.  

Specifically, STRs were negative for any complaints and/or treatment for or diagnosis of diabetes mellitus, type II, during service.  

MPRs reflect that the Veteran served aboard the U.S.S. England from August 1965 to November 1968.  The Veteran's military occupational specialty was fire controlman.  His responsibilities included operating and maintaining weapons systems aboard the ship.  

Several lay statements regarding service in Vietnam are also of record.  In particular, a statement dated in June 2011, the Veteran reported that the U.S.S. England entered the port in South Vietnam to transport bodies that were picked up off-shore.  Subsequently, the RO engaged in appropriate development pursuant under 38 C.F.R. § 3.307(a)(1)(6)(iii).  The Personnel Information Exchange System (PIES) confirmed that the Veteran served aboard the U.S.S. England, and that the ship sailed in the official waters of Vietnam on multiple occasions between January 1966 and October 1968.  However, the Veteran's claims of in-country service could not be verified.  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with diabetes mellitus in approximately 2006, requiring a prescribed oral hypoglycemic agent and a restricted diet.

The relevant evidence that has been added to the record since the February 2012 rating decision consists of private treatment records, and the Veteran's statements at the March 2017 videoconference hearing.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.  In this regard, the Board finds the evidence submitted since the February 2012 rating decision does not rise to the level of new and material evidence as it is cumulative and redundant, stems from the same factual basis, and does not relate to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim for service connection for diabetes mellitus must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Diabetic Nephropathy (claimed as renal/kidney disease)

Here, the relevant evidence of record at the time of the February 2012 rating decision consisted of the Veteran's STRs, a VA examination conducted in September 2011, private treatment records, as well as lay statements regarding symptomatology from the Veteran.  

Specifically, STRs were negative for any complaints and/or treatment for or diagnosis of diabetic nephropathy during service.  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with diabetes mellitus in approximately 2008.  Report of the September 2011 VA examination confirms this diagnosis, and opines that the Veteran's diabetic nephropathy is directly related to his diabetes mellitus as a recognized complication of that disease.  Private treatment records dated in February 2011 indicate a normal renal sonogram.  Private treatment records dated in April 2011 reflect a history of renal insufficiency; however, the physician attributes it to the Veteran's underlying diabetes mellitus and hypertension.  

As indicated above, the RO engaged in appropriate development pursuant under 38 C.F.R. § 3.307(a)(1)(6)(iii).  The Personnel Information Exchange System (PIES) confirmed that the Veteran served aboard the U.S.S. England, and that the ship sailed in the official waters of Vietnam on multiple occasions between January 1966 and October 1968.  However, the Veteran's claims of in-country service could not be verified.  

The relevant evidence that has been added to the record since the February 2012 rating decision consists of the Veteran's statements at the March 2017 videoconference hearing.  At that time, the Veteran reported that he was told "[he] should file a claim with the VA . . . because [his disabilities] are all interrelated, and [] probably have their origins in Agent Orange."  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for diabetic nephropathy, to include as due to exposure to an herbicide agent.  In this regard, the Board finds the evidence submitted since the February 2012 rating decision does not rise to the level of new and material evidence as it is cumulative and redundant, stems from the same factual basis, and does not relate to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim for service connection for diabetic nephropathy must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Multiple Myeloma

Here, the relevant evidence of record at the time of the February 2012 rating decision consisted of the Veteran's STRs, a VA examination conducted in September 2011, private treatment records, as well as lay statements regarding symptomatology from the Veteran.  

Specifically, STRs were negative for any complaints and/or treatment for or diagnosis of multiple myeloma during service.  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with multiple myeloma in approximately 2010.  Private treatment records dated in April 2011 reflect also reflect a diagnosis of monoclonal gammopathy of undetermined significance (MGUS), which resembles multiple myeloma.  Private treatment records dated in April 2011 also reflect a negative biopsy for plasma cell dyscrasia.  

As indicated above, the RO engaged in appropriate development pursuant under 38 C.F.R. § 3.307(a)(1)(6)(iii).  The Personnel Information Exchange System (PIES) confirmed that the Veteran served aboard the U.S.S. England, and that the ship sailed in the official waters of Vietnam on multiple occasions between January 1966 and October 1968.  However, the Veteran's claims of in-country service could not be verified.  

With respect to the Veteran's multiple myeloma, relevant evidence has not been added to the record since the February 2012 rating decision.  Specifically, there is no new medical evidence related to the Veteran's multiple myeloma or MGUS.  The Veteran's statements at the March 2017 hearing were limited to identifying a treatment provider who visits approximately once every three months for blood test. 

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for multiple myeloma, to include as due to exposure to an herbicide agent.  In this regard, the Board finds the evidence submitted since the February 2012 rating decision does not rise to the level of new and material evidence as it stems from the same factual basis, and does not relate to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim for service connection for multiple myeloma must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Ischemic Heart Disease (IHD)

Here, the relevant evidence of record at the time of the February 2012 rating decision consisted of the Veteran's STRs, a VA examination conducted in September 2011, private treatment records, as well as lay statements regarding symptomatology from the Veteran.  

Specifically, STRs were negative for any complaints and/or treatment for or diagnosis of any cardiac disorder during service.  The Board notes, however, that the Veteran reported a family history of cardiac problems on his October 1962 entrance examination.  

Post-service VA and private treatment records reflect that the Veteran was diagnosed with coronary artery disease (CAD) in approximately 1992.  A private treatment record dated in August 2010 also reflects a myocardial infarction, i.e., a heart attack, in 1974.  It also reflects a history of coronary bypass surgery.  Further, it documents the Veteran's reports of chest pain, shortness of breath due to light/moderate exertion, and chronic edema of the lower extremity.  The Veteran's ongoing treatment plan includes taking continuous medication.  Private treatment records also reflect multiple diagnostic tests, including electrocardiograms (EKGs), echocardiograms, and nuclear stress test.  

As indicated above, the RO engaged in appropriate development pursuant under 38 C.F.R. § 3.307(a)(1)(6)(iii).  The Personnel Information Exchange System (PIES) confirmed that the Veteran served aboard the U.S.S. England, and that the ship sailed in the official waters of Vietnam on multiple occasions between January 1966 and October 1968.  However, the Veteran's claims of in-country service could not be verified.  

The relevant evidence that has been added to the record since the February 2012 rating decision consists of private treatment records, and the Veteran's statements at the March 2017 videoconference hearing.  Specifically, in August 2014, the Veteran submitted a private IHD disability benefits questionnaire which diagnosed coronary artery bypass grafting (CABG) in 1991.  

The Board has considered whether this evidence constitutes new and material evidence sufficient to reopen the claim of service connection for IHD, to include as due to exposure to an herbicide agent.  In this regard, the Board finds the evidence submitted since the February 2012 rating decision does not rise to the level of new and material evidence as it is cumulative and redundant, stems from the same factual basis, and does not relate to an unestablished fact, by itself or when considered with other evidence, necessary to substantiate the claim.  Specifically, the diagnosis of CABG is not new as information related to the Veteran's prior coronary bypass surgery was of record at the time of the prior denial.  Accordingly, the Board finds that new and material evidence has not been submitted and the petition to reopen the claim for service connection for IHD must be denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Because "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, supra. 

Bilateral Hearing Loss

As mentioned, the Veteran testified at a videoconference hearing in March 2017.  At that time, the Veteran reported, in pertinent part, that he was exposed to acoustic trauma while aboard the U.S.S. England.  Specifically, he indicated that "[his] workstation was over the screws," which he indicated gets very loud.  He also reported that on at least two occasions, he served on the bridge in close proximity to the "three-inch 50s" mounted on the ship.  The Veteran indicated he was not provided with the proper protective equipment, i.e., earmuffs. 

STRs are negative for any complaints and/or treatment for or diagnosis of hearing loss during service.  

On the authorized audiological evaluation in October 1962, i.e., Veteran's entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
0
LEFT
0
5
10
10
10

The Veteran was not provided an audiological evaluation upon separation from service.  

The first evidence of record since service, other than the Veteran's on statements, is a VA audiological evaluation conducted in September 2011.  At that time, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
15
15
10
20
25

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  

Given the Veteran's hearing acuity, bilaterally, the examiner opined that the Veteran's claimed condition is not at least as likely as not caused by or a result of military service.  

After a thorough review of the record, the Board finds that service connection is not warranted for the Veteran's claimed bilateral hearing loss.  The medical evidence simply does not show the condition is present.  In this regard, the Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for bilateral hearing loss cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In making this finding, the Board accords significant probative weight to the September 2011 VA examination and opinion.  The Board finds that the findings of the September 2011 VA examiner to be the most probative evidence of record as to whether the Veteran presently has the claimed disability.  The opinion was provided based upon comprehensive review of the claims file, and contained an adequate rationale for the conclusions reached.  As such, this opinion is persuasive and entitled to great probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Tinnitus

As mentioned, the Veteran testified at a videoconference hearing in March 2017.  At that time, the Veteran reported, in pertinent part, that he was exposed to acoustic trauma while aboard the U.S.S. England.  He further reported a "ringing in [his ears] . . . [that has] always been present since [service]."

Report of the September 2011 VA examination documents the Veteran's reports of recurrent tinnitus since service, but "mostly in [the] left [ear]."  

After a thorough review of the record, the Board finds that service connection is warranted for the Veteran's claimed bilateral tinnitus.  Since the description of the Veteran's acoustic trauma is consistent with the places and circumstances of his service, VA concedes that the Veteran has, at the very least, moderate probability of noise exposure during service.  As such, the Veteran's in-service noise exposure is conceded.  

The Board also observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  The Board finds credible the Veteran's report of a ringing sensation in his ears.  Since the medical evidence confirms the Veteran currently has, in pertinent part, recurrent ringing sensations in his ears, and in-service noise exposure is conceded, the central issue that must be resolved at this time is whether the Veteran's current disability was incurred in service or is otherwise etiologically related to service.  

In this regard, the Board notes the Veteran's statements regarding a "ringing in [his ears] . . . [that has] always been present since [service]."  The Veteran has clearly asserted a continuity of symptomatology since service, and there is no persuasive evidence of record indicating that the Veteran's statements regarding a ringing sensation are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As such, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

The petition to reopen the claim of entitlement to service connection for diabetes mellitus based on the submission of new and material evidence is denied.

The petition to reopen the claim of entitlement to service connection for diabetic nephropathy based on the submission of new and material evidence is denied.

The petition to reopen the claim of entitlement to service connection for multiple myeloma based on the submission of new and material evidence is denied.

The petition to reopen the claim of entitlement to service connection for IHD based on the submission of new and material evidence is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

Regrettably, review of the record reveals that the claims must be remanded for additional development prior to appellate consideration.  

The Board notes that at his March 2017 hearing, the Veteran reported, in pertinent part, that he injured himself in service while carrying portable equipment weighing approximately 80 pounds up a ladder.  The Veteran reported he went to a Hospital Corpsman for treatment and advised on alternative methods of treatment, i.e., inversion therapy.  The Veteran also identified treatment by a private chiropractor "20 to 30 times per year" to manage his back pain.  Unfortunately, these records are not associated with claims file.  

The Veteran's STRs dated in May 1968 reflect complaints of back pain.  At that time, a lumbar spine series was performed and found to be normal.  The Veteran was conservatively treated and released to continue on regular duty.  Thereafter, STRs are negative for any complaints and/or treatment of a back pain in service.

Given that the evidence of record establishes that the Veteran suffered an injury in service, and the competent reports of symptoms, i.e., pain, the Board also finds a remand to obtain an examination and opinion is appropriate.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all necessary steps to obtain records of the treatment the Veteran identified as receiving by a private chiropractor in Toms River, New Jersey.  

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2.  Thereafter, schedule the Veteran for VA examination by an appropriate medical professional to prepare an opinion with respect to the nature and etiology of any claimed low back disability.

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a.  Whether the Veteran currently has a low back disability.  

b.  If so, the examiner should identify whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder is caused by or a result of his military service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


